Citation Nr: 1216409	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis A and/or C, to include liver transplant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain records from the Social Security Administration and to schedule a VA examination. 

Initially, the Board observes that the record contains an authorization to disclose information to the SSA in connection with an application for SSA benefits.  Neither the records related to the Veteran's application for such benefits nor the SSA decision on his claim is associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so VA may obtain these outstanding, relevant records.

Service treatment records reveal a history of intravenous (IV) drug use, and the Board acknowledges that IV drug use is a risk factor for hepatitis infection.  Additionally, the Board observes that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Nevertheless, a VA examination would provide the Veteran the opportunity to elucidate any potential risk factors for hepatitis infection he may have had in addition to IV drug use and for a qualified medical professional to assess which risk factor(s) were at least as likely as not the cause of the Veteran's viral hepatitis in service.  Further, given that the type of hepatitis the Veteran had in service is not clear, an opinion is necessary as to whether the Veteran's current hepatitis C is related to the in-service hepatitis infection or is otherwise associated with his military service, including any identified risk factors.  Therefore, a remand is necessary so that a VA examination to assess the etiology of the Veteran's hepatitis C infection may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Request all records related to the Veteran's application for disability benefits from the SSA, including the SSA decision and award, if applicable.  All requests and responses, positive and negative, should be associated with the claims file.  

2. Schedule the Veteran for a VA examination in order to ascertain the etiology of his hepatitis C.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all potential risk factors for hepatitis infection, whether directly stated by the Veteran or reported in the claims file.

b. Opine as to whether it is at least as likely as not  that the Veteran's hepatitis infection in service resulted from an event or risk factor in service other than the documented IV drug abuse.  

c. Opine as to whether it is at least as likely as not  that the Veteran's current hepatitis C diagnosis is a result of his in-service hepatitis infection.  

d. If not, opine as to whether it is at least as likely as not that the Veteran's current hepatitis C infection resulted from an event or risk factor in service other than the documented IV drug abuse.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

